--------------------------------------------------------------------------------

Exhibit 10.8
 
SEPARATION, TRANSITION AND GENERAL RELEASE AGREEMENT
 
This Separation, Transition and General Release Agreement is entered between
Rexahn Pharmaceuticals, Inc. (the “Company”) and Tae Heum (Ted) Jeong
(hereinafter Dr. Jeong) this 11th day of December, 2017 and shall be effective
as of the Effective Date (as set forth in Section 7).
 
IN CONSIDERATION of the mutual promises of the parties, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1.          Resignation.  Dr. Jeong has voluntarily resigned his employment and
all officer positions with the Company effective March 15, 2018 (the
“Resignation Date”), and Dr. Jeong and the Company have decided to enter this
Agreement to provide for the orderly transition of Dr. Jeong’s duties for the
Company and to ensure that the Company has the benefit of Dr. Jeong’s services
after the Resignation Date.
 
2.          Payments.
 
(a)         Accrued Compensation and Benefits.  Whether or not this Agreement
becomes effective, Dr. Jeong shall be entitled to the compensation set forth in
Section 8(a) of the Amended and Restated Employment Agreement dated as of
September 9, 2010 between Dr. Jeong and the Company (the “Employment Agreement”)
through the Resignation Date.  Dr. Jeong’s eligibility to participate in any
benefit plans of the Company shall terminate on the Resignation Date, except as
such plans pertain to terminating employees.
 
(b)         All Payments. Dr. Jeong acknowledges that once all of the payments
and benefits referred to in Section 2(a) hereof have been made or provided, Dr.
Jeong shall have been paid all compensation due and owing to him under this
Agreement and the Employment Agreement or from any other source of entitlement
through the Resignation Date.
 
3.          Transition and Advisory Services.
 
(a)         For the period from the Resignation Date through March 15, 2019, Dr.
Jeong shall provide to the Company transition and advisory services ( the
“Services”), as reasonably requested by the Chief Executive Officer, or such
other individuals as the Company may designate.  The Services shall include
assisting at the express direction of the Chief Executive Officer or his
designee with financial reporting, financing matters, strategic planning,
investor relations and business development activities, including participating
on behalf of the Company in a one-week business trip to Korea.   Dr. Jeong’s
fulfillment of his obligations to the Company under this Section 3 will not
require the Dr. Jeong’s full business time.
 
(b)        As compensation for the Services, the Company shall provide Dr. Jeong
$100,000, payable in equal installments on March 31, 2018, June 30, 2018,
September 30, 2018, and December 31, 2018.  The Company shall not withhold
amounts from such payments for taxes, and Dr. Jeong shall be solely responsible
for any taxes required on account of such payments. The Company agrees to
reimburse Dr. Jeong all travel expenses and other incidental expenses that Dr.
Jeong actually incurs during the service period.  Any expense items that are
above $500 need to be pre-approved by the Company.
 

--------------------------------------------------------------------------------

(c)         All outstanding equity awards granted to Dr. Jeong by the Company
will continue to vest in accordance with their terms through March 15, 2019 or
such earlier date on which this Agreement is terminated, which date will
constitute the end of Dr. Jeong’s employment for purposes of such equity awards.
 
(d)         Dr. Jeong shall not be entitled to compensation for providing the
Services except as set forth in Sections 3(a) and Section 2(b). The Company and
Dr. Jeong agree that the Services provided hereunder shall be undertaken
pursuant to an independent contractor relationship between Dr. Jeong and the
Company.  There is no intention to create during the provision of such Services
an employer-employee relationship.
 
(e)         The Company may during the period in which Dr. Jeong is providing
the Services terminate this Agreement in the event that Dr. Jeong breaches
Section 4 hereof, Section 9 and Section 11 of the Employment Agreement, or any
other obligations Dr. Jeong has to the Company, in which case Dr. Jeong shall be
entitled to the amount of the payments under Section 3(b) paid through the date
of such termination of this Agreement and no other amount.
 
4.          Confidentiality and Intellectual Property.  Dr. Jeong hereby agrees
that Section 9 and Section 11 of the Employment Agreement shall continue to
apply to Dr. Jeong and Dr. Jeong’s services pursuant to this Agreement as if
such sections were set forth herein.  For the avoidance of doubt, nothing in
Section 9 of the Employment Agreement or any other confidentiality agreement Dr.
Jeong executed with the Company prohibits Dr. Jeong from reporting possible
violations of United States federal law or regulation to any governmental agency
or entity, or making other disclosures that are protected under the
whistleblower provisions of law  or regulation; provided, that Dr. Jeong will
use reasonable best efforts to (i) disclose only information that is reasonably
related to such possible violations or that is requested by such agency or
entity, and (ii) request that such entity treat such information as
confidential. Dr. Jeong does not need the prior authorization from the Company
to make any such reports or disclosures and is not required to notify the
Company that Dr. Jeong has made such reports or disclosures.  This Agreement
does not limit Dr. Jeong’s right to receive an award for information provided to
any governmental agency or entity.
 
5.          General Release.
 
In consideration of the Agreement, Dr. Jeong, on his own behalf and on behalf of
his heirs, executors, administrators, attorneys,  assigns, or any other person
who could make a claim on Dr. Jeong’s behalf, hereby unconditionally and
irrevocably releases, waives, and forever discharges the Company and each of its
affiliates, parents, successors, predecessors, and subsidiaries, and their
respective directors, owners, members, shareholders, officers, agents, and 
employees (collectively, all of the foregoing are referred to as the
“Releases”), from any and all causes of action, claims, and damages, including
attorneys’ fees, whether known or unknown, foreseen or unforeseen, presently
asserted or otherwise arising through the date of his signing of this Agreement,
concerning or relating in any way to his employment or separation from
employment.  This release includes, but is not limited to, any claims, payments,
benefits, or damages arising under any federal law (including, but not limited
to, Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act (“ADEA”), the Older Workers Benefits Protection Act (“OWBPA”),
the Employee Retirement Income Security Act of 1974, the Americans with
Disabilities Act, Executive Order 11246, the Family and Medical Leave Act, and
the Worker Adjustment and Retraining Notification Act, each as amended); any
claim arising under any state or local laws, ordinances, or regulations; and any
claim arising under any common law principle or public policy.  This is a
General Release.  Notwithstanding the foregoing, Dr. Jeong is not releasing any
right to enforce this Agreement and: (a) any claims for benefits payable under
any ERISA benefit plan sponsored by the Company and in which he was a
participant, or (b) any claims for unemployment compensation or workers
compensation benefits or other rights that may not be released as a matter of
law.  Dr. Jeong shall not be prohibited from bringing a claim before the EEOC or
a similar state agency, but by signing this Agreement, Dr. Jeong is waiving any
right to monetary recovery or individual relief should the EEOC or similar
agency pursue any claim on his behalf arising out of or related to his
employment with and/or separation from employment with the Company.
 
2

--------------------------------------------------------------------------------

6.          No Other Consideration; Entire Agreement.  Dr. Jeong affirms that
the terms stated herein are the only consideration for signing this Agreement
and that no other representations, promises, or agreements of any kind have been
made by any person or entity to cause him to sign this Agreement.   This
Agreement contains and constitutes the entire understanding and agreement
between the parties on its subject matter, and, except as otherwise provided
herein, it supersedes and cancels all previous negotiations, agreements,
commitments, and writings in connection herewith; provided, however, that this
Agreement does not supersede and cancel the Omnibus Amendment to Ahn Option and
RSU Agreements or the Employment Agreement.  There are no other agreements of
any nature between the Company and Dr. Jeong with respect to the matters
discussed in this Agreement, except as expressly stated herein.  In signing this
Agreement, Dr. Jeong is not relying on any agreements or representations, except
those expressly contained in this Agreement.  If a conflict or inconsistency is
found between the terms of this Agreement and any other agreement, the terms of
this Agreement shall prevail.
 
7.          ADEA Disclosure.  The Release set forth in Section 5 includes all
claims under the ADEA and OWBPA.  Dr. Jeong is hereby advised to consult with an
attorney before signing this Agreement.  Dr. Jeong has been given twenty-one
(21) days in which to consider whether to sign this Agreement and that after
signing will have seven (7) calendar days to revoke the agreement if Dr. Jeong
wishes to do so.  To make an effective revocation, Dr. Jeong must deliver notice
of revocation in writing to Peter Suzdak, Chief Executive Officer, no later than
the end of the seventh calendar day after Dr. Jeong signs this Agreement.  This
Agreement will not become effective or enforceable until the seven-day
revocation period has expired without revocation (“Effective Date”).
 
8.          Indemnification.  By way of examples and not limitations, the Dr.
Jeong is entitled to continued rights to (a) indemnification by the Company for
actions taken on behalf of the Company as  its Chief Financial Officer to the
fullest extent provided by the Company’s Bylaws; and (b) insurance coverage
under the Company’s Directors and Officers insurance policies, to the extent
provided by such policies.
 
9.          Governing Law; Disputes; Arbitration. This Agreement shall be
governed by the laws of the Maryland, without giving effect to any conflict or
choice of law provision that would result in the application of another state’s
law. Any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively in the matter set forth in Section 17 of
the Employment Agreement as if such section were set forth herein and reformed
accordingly to the appropriate references.
 
3

--------------------------------------------------------------------------------

10.         Miscellaneous.
 
(a)         This Agreement may be executed in counterparts, each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument.  Any facsimile or electronically transmitted copies hereof
or signature hereon shall, for all purposes, be deemed originals.
 
(b)         This Agreement may be amended, supplemented, or modified only by a
written instrument duly executed by or on behalf of each party. The failure of
any party at any time to require performance by any other party of any provision
hereof or to resort to any remedy provided herein or at law or in equity shall
in no way affect the right of such party to require such performance or to
resort to such remedy at any time thereafter, nor shall the waiver by any party
of a breach of any of the provisions hereof be deemed to be a waiver of any
subsequent breach of such provisions.  No such waiver shall be effective unless
in writing and signed by the party against whom such waiver is sought to be
enforced.  If any provision of this Agreement is found, held, or deemed by a
court of competent jurisdiction to be void, unlawful, or unenforceable under any
applicable statute or controlling law, the remainder of this Agreement shall
continue in full force and effect. Neither this Agreement nor the rights or
obligations hereunder of the parties hereto shall be transferable or assignable
by the Dr. Jeong.
 
11.        Acknowledgements.
 
(A)       Dr. Jeong hereby acknowledges that HE HAS RELIED SOLELY ON HIS OWN
JUDGMENT AND/OR THAT OF HIS ATTORNEY REGARDING THE CONSIDERATION FOR AND THE
TERMS OF THE AGREEMENT AND IS SIGNING THIS AGREEMENT KNOWINGLY AND VOLUNTARILY
OF HIS OWN FREE WILL, AFTER A FULL OPPORTUNITY TO REVIEW ITS TERMS;
 
(B)        HE IS NOT ENTITLED TO THE BENEFITS IN SECTION 3(B) AND SECTION 3(C)
UNLESS HE AGREES TO AND HONORS THE TERMS OF THIS AGREEMENT; AND
 
(C)        HE UNDERSTANDS THAT, SUBJECT TO THE LIMITATIONS CONTAINED HEREIN, THE
AGREEMENT INCLUDES A GENERAL RELEASE OF ANY AND ALL KNOWN AND UNKNOWN, FORESEEN
AND UNFORESEEN CLAIMS THROUGH THE DATE OF HIS SIGNING OF THIS AGREEMENT THAT HE
MAY HAVE AGAINST THE COMPANY.
 
4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth below.
 

 
REXAHN PHARMACEUTICALS, INC.
     
By:/s/ Peter Suzdak
 
Name: Peter Suzdak
 
Title: CEO
 
Date: December 11, 2017
     
Tae Heum (Ted) Jeong
 
/s/: Tae Heum (Ted) Jeong
 
Date: December 11, 2017

 
 
5

--------------------------------------------------------------------------------